
	
		I
		111th CONGRESS
		2d Session
		H. R. 5620
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Ms. Ros-Lehtinen (for
			 herself, Ms. Wasserman Schultz,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Sires, and
			 Mr. Lincoln Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Foreign Affairs,
			 Financial Services, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Cuban Liberty and Democratic Solidarity
		  (LIBERTAD) Act of 1996 to exclude from the United States aliens who contribute
		  to the ability of Cuba to develop petroleum resources located off Cuba’s coast
		  and to provide for the imposition of sanctions and prohibition on facilitation
		  of development of Cuba’s petroleum resources, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Caribbean Coral Reef Protection Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)In July 2008, a
			 Presidential Directive banning United States offshore drilling and gas
			 development in the Outer Continental Shelf was lifted.
			(2)In October 2008,
			 Brazilian President Luiz Inacio Lula da Silva visited Cuba to sign agreements
			 allowing state-run Petroleo Brasileiro SA to invest $8 million initially for a
			 seven-year, deep-water exploration project north of Cuba.
			(3)In July 2009, the
			 Russian oil company Zarubezhneft signed four oil exploration contracts with
			 Cuba Petroleo to search for oil in Cuba’s deep offshore fields. Zarubezhneft
			 general director Nikolay Brunich said the company has signed four contracts,
			 all for terms of 25 years.
			(4)As of June 2010,
			 eight foreign oil companies had signed agreements with the Cuban regime for the
			 exploration of oil and gas off the shores of Cuba. Repsol of Spain, StatOil of
			 Norway, and ONGC of India are partners in a joint project, while Petrobras of
			 Brazil, PdVSA of Venezuela, ONGC of India, Petronas of Malaysia, and
			 PetroVietnam also have additional concessions, and Sonangol of Angola and CNPC
			 of China are in negotiations for concessions.
			(5)As of June 2010,
			 five foreign companies had secured land and marine block concessions from the
			 Cuban regime, including PdVSA of Venezuela, Sinopec of China, Sherritt of
			 Canada, Zarubezhneft of Russia, and PetroVietnam.
			(6)As of 2010, in addition to exploration and
			 development investments, Venezuela’s state oil firm PDVSA has helped the Cuban
			 regime reactivate and retrofit its Cienfuegos facility, a refinery owned by
			 United States company, Texaco, before it was confiscated by the regime.
			(7)On April 20, 2010,
			 the Deepwater Horizon oil rig, exploded in the Gulf of Mexico, killing eleven
			 crewmen. Two days later, the Deepwater Horizon sank 48 miles from United States
			 shores, leaving its oil well gushing an estimated 2 million gallons of oil per
			 day.
			(8)The explosion on
			 Deepwater Horizon and ensuing oil spill has resulted in the largest
			 environmental disaster in United States history, causing irreparable damage to
			 the fragile marine ecosystem in the Gulf of Mexico as well as numerous species
			 of wildlife.
			(9)Drilling by or
			 under the authorization of the current Cuban regime in Cuban waters, a mere 45
			 miles from the Florida Keys, poses a serious economic and environmental threat
			 to the United States.
			3.Statement of
			 policyIt shall be the policy
			 of the United States to—
			(1)undertake the
			 necessary measures to deny the Government of Cuba, the Cuban Communist Party,
			 or any agent or instrumentality of either, the financial resources to engage in
			 activities that threaten—
				(A)United States
			 national security, its interests, and its allies;
				(B)Florida’s marine environment, including the
			 most extensive living coral reef system in North American waters and the third
			 largest in the world;
				(C)the environment
			 and natural resources of the submerged lands located off Cuba’s coast;
			 and
				(D)to prolong the
			 dictatorship that oppresses the Cuban people; and
				(2)deter foreign
			 investments that would enhance the ability of the Government of Cuba, or any
			 agent or instrumentality thereof, to develop its petroleum resources.
			4.Exclusion of
			 certain aliens
			(a)In
			 GeneralThe Cuban Liberty and Democratic Solidarity (LIBERTAD)
			 Act of 1996 (22 U.S.C. 6021 et seq.) is amended by inserting after section 401
			 the following new section:
				
					402.Exclusion from
				the United States of aliens who contribute to the ability of Cuba to develop
				petroleum resources located off Cuba’s coast
						(a)In
				GeneralThe Secretary of State shall deny a visa to, and the
				Secretary of Homeland Security shall exclude from the United States, any alien
				who the Secretary of State determines is a person who—
							(1)is an officer or
				principal of an entity, or a shareholder who owns a controlling interest in an
				entity, that, on or after January 10, 2005, has made or makes an investment
				that equals or exceeds $1,000,000 (or any combination of investments that in
				the aggregate equals or exceeds $1,000,000 in any 12-month period), that
				contributes to the enhancement of the ability of the Government of Cuba, or any
				agent or instrumentality thereof, to develop petroleum resources of the
				submerged lands located off Cuba’s coast; or
							(2)is a spouse, minor
				child, or agent of a person described in paragraph (1).
							(b)WaiverThe
				Secretary of State may waive the application of subsection (a) if the Secretary
				certifies and reports to the appropriate congressional committees, on a
				case-by-case basis, that the admission to the United States of a person
				described in subsection (a)—
							(1)is necessary for
				critical medical reasons or for purposes of litigation of an action under title
				III of this Act; or
							(2)is appropriate if
				the requirements of sections 204, 205, and 206 of this Act have been
				satisfied.
							(c)DefinitionsIn
				this section:
							(1)Agent and
				instrumentalityThe terms agent and
				instrumentality shall include the Cuban Communist Party.
							(2)DevelopThe
				term develop, with respect to petroleum resources, means the
				exploration for, or the extraction, refining, or transportation by pipeline or
				other means of, petroleum resources.
							(3)InvestmentThe
				term investment means any of the following activities if such
				activity is undertaken pursuant to an agreement, or pursuant to the exercise of
				rights under such an agreement, that was or is entered into with the Government
				of Cuba (or any agency or instrumentality thereof) or a nongovernmental entity
				in Cuba, on or after January 10, 2005:
								(A)The entry into a
				contract that includes responsibility for the development of petroleum
				resources of the submerged lands located off Cuba’s coast, or the entry into a
				contract providing for the general supervision and guarantee of another
				person’s performance of such a contract.
								(B)The purchase of a
				share of ownership, including an equity interest, in such development.
								(C)The entry into a
				contract providing for the participation in royalties, earnings, or profits in
				such development, without regard to the form of the participation.
								(D)The entry into,
				performance, or financing of a contract to sell or purchase goods, services, or
				technology related to such development.
								(4)Petroleum
				resourcesThe term petroleum resources includes
				petroleum and natural gas resources, petroleum by products, and liquified
				natural
				gas.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to aliens
			 seeking admission to the United States on or after the date of the enactment of
			 this Act.
			5.Imposition of
			 sanctions and prohibition on facilitation of development of Cuba’s petroleum
			 resources
			(a)In
			 GeneralIf the President determines that a person has, on or
			 after January 10, 2005, made an investment that equals or exceeds $1,000,000
			 (or any combination of investments that in the aggregate equals or exceeds
			 $1,000,000 in any 12-month period) that contributes to the enhancement of the
			 ability of the Government of Cuba, or any agent or instrumentality thereof, to
			 develop petroleum resources of the submerged lands located off Cuba’s coast, or
			 has made an investment of any amount of money that contributes to such an
			 enhancement and has trafficked in confiscated United States property, the
			 President shall impose two or more of the following sanctions:
				(1)Prohibition on
			 loans and guaranteesProhibit the issuance by the Overseas
			 Private Investment Corporation, the Export-Import Bank, or any other United
			 States instrument of any loan, guarantee, insurance, extension of credit, or
			 participation in the extension of credit in connection with the export of any
			 goods or services to any sanctioned person.
				(2)Export
			 sanctionProhibit the issuance by the United States Government of
			 any specific license and or other specific permission or authority to export
			 any goods or technology to a sanctioned person under—
					(A)the Export
			 Administration Act of 1979;
					(B)the Arms Export
			 Control Act;
					(C)the Atomic Energy
			 Act of 1954; or
					(D)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or reexport of goods or services.
					(3)Prohibitions on
			 financial institutionsThe following prohibitions may be imposed
			 against a sanctioned person that is a financial institution:
					(A)Prohibition on
			 designation as primary dealerProhibit the Board of Governors of
			 the Federal Reserve System and the Federal Reserve Bank of New York from
			 designating, or permitting the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
					(B)Prohibition on
			 service as a repository of government fundsProhibit such
			 financial institution from serving as agent of the United States Government or
			 serving as repository for United States Government funds.
					The
			 imposition of either sanction under subparagraph (A) or (B) shall be treated as
			 one sanction for purposes of this section, and the imposition of both such
			 sanctions shall be treated as two sanctions for purposes of this
			 section.(4)Procurement
			 sanctionProhibit the United States Government from procuring, or
			 entering into any contract for the procurement of, any goods or services from a
			 sanctioned person.
				(b)Termination of
			 sanctionsSanctions imposed
			 pursuant to subsection (a) shall terminate if the President determines and
			 certifies to the appropriate congressional committees that the requirements of
			 sections 204, 205, and 206 of the Cuban Liberty and Democratic Solidarity
			 (LIBERTAD) Act of 1996 (22 U.S.C. 6064, 6065, and 6066) have been
			 satisfied.
			(c)Prohibition on
			 facilitation by United States persons of Cuba’s ability To develop petroleum
			 resourcesIt shall be
			 unlawful for any United States person to provide materials, technical
			 equipment, or other assistance that contributes to the enhancement of Cuba’s
			 ability to develop petroleum resources of the submerged lands located off
			 Cuba’s coast.
			(d)Reports by
			 Secretary of StateNot later than 180 days after the date of the
			 enactment of this Act and every 180 days thereafter, the Secretary of State
			 shall submit to the Committee on Foreign Affairs and the Committee on
			 Appropriations of the House of Representatives and the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate a report relating
			 to—
				(1)investments that
			 equal or exceed $1,000,000 (or any combination of investments that in the
			 aggregate equals or exceeds $1,000,000 in any 12-month period) that contribute
			 to the enhancement of the ability of the Government of Cuba, or any agent or
			 instrumentality thereof, to develop petroleum resources of the submerged lands
			 located off Cuba’s coast, including information relating to the values of such
			 investments, the identity of the persons making such investments, and proposed
			 investments that would satisfy such criteria, and information relating to any
			 sanctions that have been imposed pursuant to subsection (a) as a result of such
			 investments; and
				(2)investments of any
			 amount of money, in conjunction with trafficking in confiscated United States
			 property, that contribute to such an enhancement, including information
			 relating to the values of such investments, the identity of the persons making
			 such investments, and the identity of such confiscated property, and
			 information relating to any sanctions that have been imposed pursuant to
			 subsection (a) as a result of such investments.
				(e)Assessments of
			 environmental impacts of development of Cuba’s petroleum resources
				(1)In
			 generalNot later than one
			 year after the date of the enactment of this Act and annually thereafter, the
			 Secretary of State, in consultation with the Secretary of the Interior and the
			 Administrator of the Environmental Protection Agency, shall submit to the
			 Committee on Foreign Affairs and the Committee on Natural Resources of the
			 House of Representatives and the Committee on Foreign Relations and the
			 Committee on Energy and Natural Resources of the Senate a report containing an
			 assessment of the impact that the development of Cuba’s petroleum resources has
			 had on the environment and natural resources of the submerged lands located off
			 Cuba’s coast and Florida’s marine environment.
				(2)Use of
			 environmental impact statementsIn preparing the assessment, the Secretary
			 of State shall use as a model environmental impact statements prepared pursuant
			 to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
				6.DefinitionsIn this Act—
			(1)the terms
			 appropriate congressional committees, confiscated,
			 person, property, and traffics have the
			 meaning given such terms in section 4 of the Cuban Liberty and Democratic
			 Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023), except that the term
			 person shall also include, for purposes of this section, a foreign
			 subsidiary of a person and United States subsidiary of a foreign person;
			(2)the terms
			 develop, investment, and petroleum
			 resources have the meaning given such terms in section 402(c) of such
			 Act, as added by section 4 of this Act; and
			(3)the terms
			 agent and instrumentality shall include the Cuban
			 Communist Party.
			
